COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00001-CV


IN RE JULIS EDWARD PERALES                                               RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                          TRIAL COURT NO. 1005465D

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: January 15, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).